﻿May I offer my warmest congratulations to Ambassador Shihabi on his election to the presidency of the General Assembly. His great skills guarantee the positive results expected of this session. In addition, we are especially pleased to see the representative of a country with which Greece maintains traditional bonds of friendship presiding over the General Assembly.
May I also pay tribute to his predecessor, Mr. Guido de Marco, for the effective manner in which he discharged his functions as President of the General Assembly at its forty-fifth session.
I should also like to join previous speakers in praising the Secretary-General for the tireless efforts he has made in the 10 years he has devoted to the service of our Organization. For a decade, during which the world not only faced great challenges but also underwent historic changes, he has so ably guided the United Nations that today it can perform its duties more effectively.
I should also like to welcome the seven new Members - Estonia, Latvia, Lithuania, the Marshall Islands, the Federated States of Micronesia, the Republic of Korea and the Democratic People's Republic of Korea - which have joined this world Organisation, bringing it closer to full universality.
Moreover, I take this opportunity to welcome the restoration to the Republics of Estonia, Latvia and Lithuania of their rightful independence and sovereignty. I wish them success in overcoming the difficulties they are facing today, as they struggle to reorganize their political and economic structures to benefit their people.
Earlier this week, the Minister for Foreign Affairs of the Netherlands, in his capacity as President of the Council of the European Communities, delivered a statement on behalf of its member States. My Government fully subscribes to the contents of that statement.
Greece is firmly committed to and fully supports the endeavours towards European integration. We believe that the economic and political union that we are currently negotiating in Europe will enhance progress and prosperity not only on the European continent but also in all countries with which the Community engages in trade. The Europe we are envisaging will not only constitute the cornerstone of democracy, stability and peace; it will also be in the forefront in the fight against terrorism and drugs, an area to which my country has been attaching utmost importance.
Since I spoke from this rostrum one year ago, dramatic events have taken place and historic changes have occurred in many parts of the world. The questions that are foremost in my mind are the following: Is the world today a better place than it was one year ago? Have we worked collectively as United Nations to make the world a better place than it was when we last met in the General Assembly? And what are the results of the actions we have undertaken to that end?
The answers are complex. Developments in the last 12 months have not been uniform. Nevertheless, I believe it is safe to say that more people today are in a position to take charge of their respective countries and to improve their lives than was the case one year ago.
The main success of the last year has been the consolidation of the twin principles of democracy and freedom in placed where they had already triumphed the previous year, and their irresistible expansion where tyranny held sway only a few months ago. More men and women have joined the community of free peoples. We welcome them, we pay tribute to their struggle and we honour those who had to sacrifice their lives in the battle for freedom, democracy and human rights.
He Greeks take special pride in witnessing the flowering of democracy throughout the world, for this autumn we begin to celebrate the birth of democracy 2,500 years ago in Greece. Long before that, mankind had indeed learned that society could not function without order. But it was also believed that order could not be maintained without despotism. It was the Greeks who discovered that you could have a symbiosis of order and freedom by giving a share of political power to every citizen and making everyone equal before the law. Allow me, therefore, to claim that no one is more pleased than the Greek people that democracy is flourishing now as it never has before.
In fact, the wave of democratisation created by reform and free elections in the countries of Central and Eastern Europe gives us hope that a current of reform will spread across the world, and that it will do so in a peaceful way. In this regard, we welcome the restoration of constitutional order in the Soviet Union, and we hope that the process towards democracy and a market economy initiated by President Gorbachev and enhanced by the action of the democratic forces in the Soviet Union will gather new momentum.
The important efforts undertaken by the Soviet leadership to transform Soviet society must be supported, especially by the most developed nations. This assistance will help the Soviet Union to overcome the serious economic difficulties it la facing today, and will lessen social tensions related to its transition to a free market economy.
We note with concern that the internal situation in the Soviet Union has not yet stabilised enough to allow institutions to function effectively. Ha hope that the Republics will succeed in formulating a new legal framework, on a voluntary basis, to aid the progress of political and economic reform.
We have started building the post-cold-war order. Its architecture is still being created. But its foundation and its main pillars are already clear: they can be none other than the principles of democracy, freedom, respect for human rights and fundamental freedoms and the rule of law.
Social change through peaceful means is a development associated with the end of the cold war and the resulting relaxation of tensions in the international arena. In an interdependent world, the distinctions between the purely internal affairs of a nation and such international concerns as peace and security is becoming increasingly irrelevant. Safeguarding human rights has become an essential part of international relations. The expression of concern about human rights violations can no longer be considered interference in the internal affairs of States. This was recently reaffirmed in the Declaration on Human Sights adopted by the Council of Europe last June in Luxembourg. The transition to democratic forms of government is also becoming a concern that is not confined to individual nations or States.
I wish to pledge the support of the Greek Government to every effort the United Nations will be called upon to make for the promotion of democracy and human rights throughout the world. All peoples setting out on the path to democracy through peaceful means can count on the support of the Greek people who have given the world the concept and the very word "democracy".
To support the ideals of democracy, the Western world must also systematically promote and encourage economic development. Many speakers have already indicated optimum ways in which economic aid and technological assistance can be provided by the richer to the poorer countries of the world. Let me only stress that goodwill and sympathy are not enough. We must, at all costs, never allow the old ideological division of East and West to be substituted by a new division of poverty between North and South.
Indeed, in only nine years, 6 billion people will share the Earth with a continuing high rate of population growth, increasing environmental hazards and widespread poverty. The severe economic shocks produced by political developments of the last two and a half years have seriously affected global growth. The Gulf crisis has taken a heavy economic, social and environmental toll on the region. The migrant workers and civilian populations were particularly affected. The interplay between politics, poverty, armed conflict and ineffective policies has intensified, posing new challenges to humanitarian institutions and to world leaders. A global approach is needed to economic, social and environmental problems.
The greatest challenge of the next decade will thus be to strengthen the United Nations system so that it can play a much greater role in providing increased economic opportunities for the developing countries, in improving the global environment and human development, and in addressing emergency situations such as international migration, drugs and AIDS.
Finally, the immediate objective should be to restore growth which would not irreparably destroy the air, the rivers, the forests, the oceans or any other part of nature. The World Conference on Environment and Development, to be held next year in Rio, has raised high hopes in all countries that a consensus will emerge which will strike a balance between environment and development.
In building the future, we must also pursue disarmament, an area in which Europe has provided the first actual proving-ground. We have supported every effort to achieve a reduction of conventional armed forces in Europe and we hope that these measures will constitute an enlightening example to other continents. My country has applauded with the rest of the world, the signing, three months ago, of the strategic arms reduction Treaty (START) which will reduce Soviet and American strategic nuclear arsenals by 30 per cent. Finally, Greece is ready to support any measure and effort aimed at strengthening the control, reduction and elimination of weapons of mass destruction.
Several times in the past, the Balkans have been torn apart by divisions and differences, creating the term "Balkanization". Yet, those convulsions have had much wider repercussions beyond the geographical boundaries of the Balkans. In the course of the last few months, a new, potentially dangerous confrontation threatens to reinstate the turbulent history of the Balkans. The crisis in Yugoslavia, partly due to the country's multi-ethnic composition, is threatening peace and stability in the region and beyond.
From the very beginning of the crisis, Greece tried - both through the European Community and other venues - to ensure a peaceful outcome of the crisis. We hope that the peace conference, convened under the European Community's initiative in The Hague, and Lord Carrington's wise guidance, will soon result in a permanent solution. Otherwise, the dangers of a spill over effect of violence will increase dramatically.
Greece is obviously ready to accept any solution which the Yugoslav parties agree to by peaceful means and through dialogue. In this regard we hope that Security Council resolution 713 (1991) will further enhance the efforts undertaken by the European Community to put an end to the bloodshed and bring about a solution to the Yugoslav crisis by agreed procedures.
Greece is especially pleased that a close neighbour, Albania, is among the countries whose peoples have managed, in the year since the last General Assembly, to break the shackles of totalitarianism and set their country on the road to democracy and freedom.
The dire economic conditions in Albania have sent tens of thousands of refugees to Greece, Italy and other countries. We urge the developed nations of the world to coma to the aid of the Albanian people, and we urge the Albanian Government to move quickly with determination, in order to promote economic reforms especially full property rights - so that its people will be able to support themselves in their own country in the near future. We naturally feel a special concern for the hundreds of thousands of ethnic Greeks in the country and want to see them recover their full political, economic and cultural rights. We seek for them the same rights and privileges that the Albanian Government is asking for ethnic Albanians living outside its borders - no more, no less.
A few months ago, when faced in the Gulf with the most acute crisis of the post-cold-war era, the Governments of the world decided to react through the United Nations to the aggression against Kuwait. Articles of the United Nations Charter, which had been dormant since their inception during the cold-war years, started to come to life as the nations of the world, united in their determination to act collectively and resolutely against aggression, began to use these Articles for the collective restoration of international peace and security. In an unprecedented unity of purpose, the coalition of the international community against the aggressor succeeded in reversing the occupation of Kuwait. The determination and joint action of the Members of the United Nations have thus marked the beginning of a new peace-keeping role for this Organisation.
Closer to our country, the Middle East continues to be the most explosive region in the world. How unfortunate that the area that has nourished some of the most important civilisations in history and is the birthplace of three major religions, should now sound in the minds of many as a synonym for violence. The most important element of the Middle East problem is indeed the Arab-Israeli conflict. Two of the most ancient peoples in the world, with outstanding contributions to the common heritage of mankind, are pitted against each other. My Government, whose position on the issue is well known and need not be repeated, earnestly hopes that the day will soon come when the prophecy is fulfilled "they shall beat their swords into ploughshares"  Greece remains committed to a serious and fruitful dialogue with Turkey with a view to overcoming the causes of friction which have created dangerous tensions in the past. This commitment was reiterated «t the recent meeting in Paris between Prime Minister Mitsotakis and his Turkish counterpart, Mr. Yilmax. They agreed to set up working groups to draft an agreement on friendship, cooperation and good-neighbourliness to be signed in Ankara on the occasion of a future visit by the Greek Prime Minister to the Turkish capital. This agreement is designed to create a new climate of confidence between the two nations. In this respect Greece wishes to reiterate its own commitment to the principles of international law and to the peaceful way of settling differences, including recourse to the International Court of Justice.
However, I should add that attempts to improve relations between Greece and Turkey will be adversely affected by the problem of Cyprus if this problem remains unsolved despite the efforts of the Secretary-General to help bring about a just and viable solution in keeping with the relevant resolutions of the United Nations and the high-level agreements of 1977 and 1979.
Cyprus is the only long-standing problem in Europe to remain unresolved. All over Europe dividing lines and walls have been swept aside and foreign troops withdrawn. But in Cyprus the division of the island imposed by force of arms 17 years ago continues. Turkish troops still occupy more than a third of that unfortunate country despite the repeated resolutions of this Assembly as well as those of the Security Council.
As a result nearly 200,000 Greek Cypriots are still refugees in their own country; looting and destruction of the island's cultural heritage is still going on; the influx of settlers from Turkey continues unabated, if not encouraged, by the recent abolition of passports for travel between Turkey and the Turkish Cypriot pseudo-State of northern Cyprus. Some 1,600 missing people still remain unaccounted for. This is a completely unacceptable situation that must not be allowed to continue.
A very encouraging development has been the involvement of parties trying to support the Secretary-General's efforts. Last February the President of the European Community launched an initiative to promote a solution of the Cyprus problem in conformity with United Nations resolutions. That initiative was welcomed by Greece and Cyprus, but Immediately rejected by Turkey.
Equally heartening is the United States more active involvement in the Cyprus issue which began with President Bush's visits to Greece and Turkey last July. His determination on 2 August asking for a United Nations sponsored meeting in September if adequate progress was made in the meantime nurtured new hopes that the stalemate could be broken.
All hopes were unfortunately deflated at the recent meeting between the Prime Ministers of Greece and Turkey in Paris when all previous positive developments were put on hold. Mr. Yilmaz, retracting the Turkish oral commitments previously made to United Nations and United States officials, denied having granted any concessions or. the Cyprus issue and attributed the responsibility for any "misunderstanding" to inaccurate information provided by the representatives of the Secretary-General.
I must reiterate that the key to any solution of the Cyprus issue lies with Ankara. It is imperative that this long-standing problem should at last find its proper and just solution. It must include the strict application of international law, the protection of human rights and the scrupulous implementation of all United Nations resolutions on Cyprus.
In concluding, I would like to reaffirm my country's commitment to the United Nations and to the spirit of international cooperation and solidarity it embodies. In the past two years we Greeks have upgraded our participation in the work of the Organisation by becoming troop contributors to the new peace-keeping operations launched by the United Nations. We join forces with other nations of the world and pledge to spare no effort in the quest for world peace and stability.
It is the earnest hope of all the Greek people that, when we address this Assembly next year, at the climax of our year-long celebration of the birth of democracy, there will be unity and communal understanding in Cyprus, peace in the Balkans and the Middle East, and freedom in those corners of the world that remain darkened by despotism. Democracy has taken 25 centuries to spread to all corners of the world, but its total triumph is certain, as it is the past political system ever devised by the mind of man, a gift for all seasons and all nations.
